DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
Notice of Amendment
In response to the amendment filed February 11, 2021, amended claims 1, 6-7 and 17-19 and new claims 20-23 are acknowledged. The following new grounds of rejection are set forth:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “handle” (see claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 804, 890, 885, 845, 880.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-7 and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,390,694 to Farin et al. in view of U.S. Patent No. 5,279,575 to Sugarbaker.  
In regard to claims 1 and 16, Farin et al. disclose a capture and fixation device, the device comprising: a cannula 1400, wherein the cannula inserts into and/or through a body cavity wall (See Fig. 7a-b); and a retractable loop 6120 deployable through a plastic sheath 6130 passable through the cannula, wherein the retractable loop is adapted to capture the insertable device 1210 once it is in the body and retract into the cannula to tighten around the insertable device (See Figs. 7c-e and Col. 16, Lines 10-63).  Farin et al. are silent with respect to first and second slideable clamp devices as 
In regard to claim 2, Farin et al., as modified by Sugarbaker, disclose a capture and fixation device, wherein the first slideable clamp device and the second slideable clamp device include a clamp button 76, a clamp spring 21 (or 50) and a retention pin 77 (or 78) (See Figs. 2-3 and 21-24 of Sugarbush).  As stated above, it would have been obvious to one skilled in the art at the time the invention was filed to modify the cannula of Farin et al. to enable a user to selectively secure the insertable device and cannula in desired positions during a surgical procedure.
In regard to claim 5, Farin et al. disclose a capture and fixation device, wherein the retractable loop is adapted to rest in a groove in a housing of the insertable device (See Col. 17, Lines 25-27). 
In regard to claim 6, Farin et al. disclose a capture and fixation device, wherein the loop is retracted in the cannula upon insertion into the body cavity (See Figs. 7a-e and Col. 16, Line 10 - Col. 17, Line 14).
In regard to claim 7, Farin et al. disclose a capture and fixation device, wherein the retractable loop can be extended into a shape that surrounds the insertable device when deployed within the body cavity (See Figs. 7a~e and Col. 16, Line 10 – Col. 17, Line 14).  It is noted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regard to claim 17, Farin et al. disclose a capture and fixation device, wherein the retractable loop, when extended, conforms to the shape of the insertable device when tightened around the insertable device (See Figs. 7a~e and Col. 16, Line 10 ~ Col. 17, Line 14).
In regard to claim 18, Farin et al., as modified by Sugarbaker, disclose a capture and fixation device, wherein once the insertable device is captured by the retractable loop, the cannula clamps are adjusted to permit the cannula to retract through the body cavity wall and the insertable device is adjacent an interior side of the body cavity wall.  Again, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As stated above, it would have been obvious to one skilled in the art at the time the invention was 
In regard to claim 19, Farin et al. disclose a capture and fixation device, wherein the retractable loop is adapted to guide the insertable device into position (See Figs. 7 a-e and Col 16, Line 10 – Col. 17, Line 14).
In regard to claim 20, Farin et al., as modified by Sugarbaker, disclose a capture and fixation device, wherein the first slideable clamp device is in a handle of the cannula (See Figs. 1-2 of Sugarbaker).
In regard to claim 21, Farin et al., as modified by Sugarbaker, disclose a capture and fixation device, wherein the first slideable clamp device is adapted to clamp the sheath and retractable loop within the cannula (See Figs. 1-2 and Col. 4, Lines 21-55 of Sugarbaker).
In regard to claim 22, Farin et al., as modified by Sugarbaker, disclose a capture and fixation device, wherein the second slideable clamp device is slideable along the outside of the cannula (See Figs. 1-2 and Col. 3, Lines 50-56 of Sugarbaker).
In regard to claim 23, Farin et al., as modified by Sugarbaker, disclose a capture and fixation device, wherein the second slideable clamp device is positioned against an external surface of the body cavity wall when fixing the insertable device in the desired position (See Figs. 1-2 and Col. 3, Lines 50-56 of Sugarbaker).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-7 and 16-23 have been considered but are moot in view of the new grounds of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/15/2021